      


 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9       JEROME JULIUS BROWN,                            Case No. C19-295 RSM
10
                     Plaintiff,                          ORDER OF DISMISSAL
11
                       v.
12
13       USPS PMG,

14                 Defendants.
15
             Pro se Plaintiff Jerome Julius Brown has been granted leave to proceed in forma
16
     pauperis in this matter. Dkt. #4. The Complaint was posted on the docket on March 21, 2019.
17
     Dkt. #5. Summons has not yet been issued.
18
19           On March 22, 2019, the Court issued an Order to Show Cause stating that Mr. Brown’s

20   claims appear frivolous and directing him to respond within 21 days. Dkt. #8. Mr. Brown has
21
     not filed a response or taken any other action in this case. The Court’s Order warned that
22
     failure to respond would result in dismissal. Id.
23
24           Mr. Brown brings suit against the United States Postal Service and various postal

25   officials. Dkt. #5. The facts and causes of action in this Complaint are not written in a
26   coherent fashion. In an apparently erroneous citation, Mr. Brown states this is a case for
27
     restitution for injuries under 18 U.S.C. § 1106. For “amount in controversy” Mr. Brown states
28



     ORDER OF DISMISSAL - 1
      

     “John Brennan title company, Liber 6261 Folio 844 being the same as Liber 5348 Folio 480
 1
 2   Pat(ies) Jerome Julie & Patricia Ann Brown no consideration to sell.” Id. at 5. The Court

 3   cannot understand what Mr. Brown is saying here. Under “statement of claim,” Mr. Brown
 4
     similarly writes “no consideration to sell,” and other out-of-context phrases. Mr. Brown states
 5
     that Megan Jane Brennan owes him $5,838,070.00 on a promissory note. Id. at 5. Where his
 6
 7   Complaint contemplates summarizing this promissory note, Mr. Brown has included a

 8   photocopy of what appears to be an unrelated docket entry from another case. See id. at 6. Mr.
 9   Brown attaches a full page from a docket in another case with dates for docket entries in July of
10
     2012. Id. at 7. Mr. Brown mentions “fraudulent title” and “forgery signatures” without
11
     explanation.    Id. at 8.   Under the section for “relief,” Mr. Brown states only “cracked
12
13   foundation, a crack in basement wall below water meter tunk [sic], relief a repair company

14   ASAP, actual damages.” Id. at 9. At the end of the Complaint, where the form he is using
15   includes three signature lines for multiple plaintiffs, Mr. Brown signs this document three
16
     times.
17
              The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
18
19   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from

20   such relief. See 28 U.S.C. § 1915(e)(2)(B).
21
              The Court now finds that the Complaint fails to set forth a claim for relief as required
22
     by Federal Rule of Civil Procedure 8(a). There are almost no facts or coherent citations to law.
23
24   Mr. Brown fails to state a claim against the named Defendant.             Plaintiff’s Complaint is

25   frivolous and suffers from deficiencies that require dismissal. See 28 U.S.C. § 1915(e)(2)(B).
26
27
28



     ORDER OF DISMISSAL - 2
      

             Given all of the above, the Court will dismiss this action for failing to state a claim and
 1
 2   for frivolousness. See 28 U.S.C. § 1915(e)(2)(B). Having reviewed the relevant briefing and

 3   the remainder of the record, the Court hereby finds and ORDERS:
 4
            1)     Plaintiff’s claims are DISMISSED.
 5
            2)     This case is CLOSED.
 6
 7
 8          DATED this 25th day of April 2019.
 9
10
11
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER OF DISMISSAL - 3
